DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 02/21/2020.  Claims 1-23 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 7 objected to because of the following informalities: ”the output of the first current transformer”, shows lack of antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 11, 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youn (20150377930)

Regarding claim 1. Youn teaches a converter circuit [fig 6-7, 100, excluding 50] for receiving signals from one or more current transformers [1] and outputting a signal to a circuit breaker trip unit [¶119-¶120, 20], 
the converter circuit comprising: 
an input component [i.e. 1 being an input component] that is electrically connected to receive an output signal from each of one or more current transformers of a circuit breaker [¶38 shows transformer is of the circuit breaker excluded 100 part, i.e. 50]; 	
a burden resistor [18] that is electrically connected across a coil [i.e. 13] of the input component; 
a passive differentiator [19] that is electrically connected across the burden resistor, wherein the passive differentiator comprises a resistor and a capacitor [see 19]; 
and an output that is configured to deliver [i.e. output of 19], from the passive differentiator during operation, 
a converted output voltage that is proportional to a time rate of change of a signal that is received by the input component [since fig 7 has the same components as applicants drawing, this has been interpreted as functional language and therefore, fig 7 has the same function as claimed by applicant].

Regarding claim 2. Youn teaches the converter circuit of claim 1, wherein the input component comprises a current transformer, and the coil of the input component across which the burden resistor is electrically connected comprises a secondary coil of the current transformer [input components of 1 are shown in fig 7].  

Regarding claim 6. Youn teaches the converter circuit of claim 1, wherein the converter circuit does not require a power source to deliver, from the passive differentiator during operation, the converted output voltage [the energy stored in filter is enough to send some power without the power source].  

Regarding claim 7. Youn teaches an electrical system [fig 6-7] comprising: a first power source [2]; a first circuit breaker [50] that is electrically connected to an output of the first power source [i.e. output of 50 respectively]; 
a first trip unit [20] for the first circuit breaker; 
a first current transformer [1] that is positioned to detect current passing through a neutral line [3] that extends from the first power source; 
and a first converter circuit [100 excluding 50] that is positioned to: receive a signal from the output of the first current transformer [i.e. output of 1], convert the [function of 10], and send the first voltage signal to the first trip unit [10 outputs to 20], wherein during operation the first voltage signal will have a voltage that is proportional to a time rate of change of the received signal [since fig 7 has the same components as applicants drawing, this has been interpreted as functional language and therefore, fig 7 has the same function as claimed by applicant].  

Regarding claim 8. Youn teaches the system of claim 7, wherein the first converter circuit comprises: an input component [i.e. 1 being an input component] that is electrically connected to receive the first signal from the first current transformer; 
a burden resistor [18] that is electrically connected across a coil [13] of the input component; and a passive differentiator [19] that is electrically connected across the burden resistor, wherein: the passive differentiator comprises a resistor and a capacitor, and the output of the current converter is configured to deliver the first voltage signal from the passive differentiator during operation [i.e. function of 10].  
Regarding claim 11. Youn teaches the system of claim 8, wherein: the input component of the first converter circuit comprises a current transformer [i.e. 13]; and the coil across which the burden resistor is electrically connected is a secondary winding of the current transformer [see fig 7].  

Regarding claim 14. Youn teaches the system of claim 8, wherein the first converter circuit does not require a power source to convert the deliver, from the [the energy stored in filter is enough to send some power without the power source].  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 rejected under 35 U.S.C. 103 as being unpatentable over Youn
Regarding claim 3 and 12. Youn teaches the converter circuit of their respective claims, 
While Youn does not explicitly mention wherein a resistance value of the resistor of the passive differentiator is substantially less than an impedance value of the capacitor of the passive differentiator at a given operating frequency.  
Youn teaches that the capacitors are resistor of item 10 are configured to reduce error rate, [¶104], thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust a threshold value to a specific magnitude in order to drive circuit towards design requirement by optimizing the values to an RC circuit accordingly.


Claims 4, 13 and 22-23 rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Gilcher (4535959)
Regarding claim 4 and 13. Youn teaches the converter circuit of their respective claims.
However, Youn does not explicitly mention a circuit further comprising an inductor that has one end that is electrically connected to a circuit reference and serves to add phase shift lost at a high end of an operating range of the converter circuit. 
Gilcher teaches a circuit further comprising an inductor [fig 3, 4] that has one end that is electrically connected to a circuit reference [terminal 1] and serves to add phase shift lost at a high end of an operating range of the converter circuit [conditions to meet functional language requires an inductor in parallel to a secondary side transformer].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Youn power converter to a similar configuration as Gilcher power converter inductor configuration in order to provide a conventional circuit path through for propulsion current, thus, driving the circuit to a more efficient state [col 3 lines 60-68].

Regarding claim 22. Youn teaches a converter [100 excluding 50] for receiving signals from one or more current transformers [1] and outputting a signal to a circuit [20], the converter comprising:22Attorney Docket No. 19-ACT-585 / 170936.02001 an input component [i.e. 1 being an input component] that is electrically connected to receive an output signal from each of one or more current transformers of a circuit breaker [¶38 shows transformer is of the circuit breaker excluded 100 part, i.e. 50].
While Youn teaches a coil [i.e. see 13], wherein the converter is configured to deliver, during operation, a converted output voltage that is proportional to time rate of change of current that is received by the input component [since fig 7 has the same components as applicants drawing, this has been interpreted as functional language and therefore, fig 7 has the same function as claimed by applicant].
However, Youn does not explicitly mention an inductor that is electrically connected across a coil of the input component.  
Gilcher teaches an inductor [i.e. fig 3, 4] that is electrically connected across a coil of the input component.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Youn power converter to a similar configuration as Gilcher power converter inductor configuration in order to provide a conventional circuit path through for propulsion current, thus, driving the circuit to a more efficient state [col 3 lines 60-68].
  
Regarding claim 23. Youn as modified teaches the converter of claim 22, wherein the circuit comprises a passive differentiator [i.e. 19 in Youn].

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Divan et al. (20040070278) 
Regarding claim 5. Youn teaches the converter circuit of claim 1, 
However, Youn does not explicitly mention wherein: the circuit breaker is a component of a main-tie-main system; the input component is electrically connected to a plurality of current transformers of the main-tie-main system; and each of the current transformers of the main-tie-main system is configured to detect current output by one or more neutral lines of a corresponding source that is electrically connected to the main-tie-main system.  
Divan teaches a circuit wherein: the circuit breaker is a component of a main-tie-main system [i.e. fig 1-2]; the input component is electrically connected to a plurality of current transformers [78 included in all 42] of the main-tie-main system; and each of the current transformers of the main-tie-main system is configured to detect current output by one or more neutral lines of a corresponding source that is electrically connected to the main-tie-main system [¶26-¶27, sensed currents in bus lines are the same currents included neutral line].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Youn power converter to a similar configuration as Divan power converter in order to provide longer term power to the load so that the transfer switching apparatus can function, with the use of a long-term energy [¶10].



Allowable Subject Matter
Claims 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome.  

Claims 15-21 are allowed.
Regarding claim 15. Youn teaches an electrical system [fig 6-7] having a main-tie-main [interpreted as intended use] configuration, the system comprising: a first power source [i.e. first of 2]; a first circuit breaker [one of 50] that is electrically connected to an output of the first power source; a first trip unit [21] for the first circuit breaker; a first current transformer [1] that is positioned to detect current passing through a neutral line [3] that extends from the first power source; 
a second power source [second 2]; a second circuit breaker [second of 50] that is electrically connected to an output of the second power source.
However, the following is an examiner's statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…a second trip unit for the second circuit breaker; a second current transformer that is positioned to detect current passing through a neutral line that extends from the second power source, and that has an 

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839